UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

SHELBY LOWERY, III CIVIL ACTION
VERSUS
ACE AMERICAN INSURANCE NO.: 17-00248-BAJ-RLB
COMPANY ET AL.

RULING AND ORDER

 

I. INTRODUCTION

Before the Court is the United States Magistrate Judges Report and
Recommendation (Doc. 99) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses the Motion to Remand (Doc. 77) filed by Plaintiff
Shelby Lowery, III (“Plaintiff’). The Magistrate Judge recommended that the Motion
to Remand be denied because diversity of citizenship existed at the time this lawsuit
was filed in state court and at the time it was removed to federal court, in accordance
with 28 U.S.C. § 1832. (Doc. 99 pp. 10-11).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and
Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 99 at p. 1).

For the reasons stated herein, the Magistrate Judges Report and
Recommendation (Doc. 99) is ADOPTED as the Court’s opinion herein.

Accordingly, Plaintiffs Motion to Remand (Doc. 77) is DENIED.
Il. OBJECTIONS

Plaintiff filed objections to the Magistrate Judge’s Recommendation, claiming
that the Magistrate Judge improperly concluded that diversity jurisdiction exists in
this case, given that Defendant Shawn Williams was a Louisiana resident at all
relevant times. (Doc. 101). As brief background, this case arises out of a motor vehicle
collision that occurred in December of 2016. Plaintiff initiated this action in the 19th
Judicial District Court on March 28, 2017. (Doc. 1-1 at p. 1-5). Defendants removed
the action on April 21, 2017 asserting that the Court had diversity jurisdiction
pursuant to 28 U.S.C. § 1332. (Doc. 1). It is undisputed that up until February 2017,
Williams lived in Baton Rouge, Louisiana. (Doc. 99 at p. 3). Defendants claim that in
February 2017, Williams moved to Atlanta, Georgia to live permanently. (Doc. 15 at
p. 1). On March 13, 2017 Williams began working as a boat captain, which required
him to spend thirty days at a time at sea with two-week intervals on land. (Id.)
Defendants claim that Williams spent these intervals either visiting family in
Georgia and Texas or his fiancé, Ashley Gibson, in Louisiana. (Doc. 15 at p. 2).

Plaintiff contends that the evidence produced at the hearing on the Motion to
Remand indicates that Williams’ intention at the time of suit and removal was to live
with Gibson, his now wife, in Louisiana. (Doc. 101 at p. 2). First, Plaintiff highlights
evidence that supports that Williams lived in Louisiana at the time of the accident,
prior to filing suit, and after Defendants filed their notice of removal. (Doc. 101 at p.
2-3). However, as the Magistrate Judge indicated, diversity of citizenship is only

required at the time of filing of suit in state court and at the time of removal to federal
court. Coury v. Prot, 85 F.3d 244, 249-49 (5th Cir. 1996). Moreover, “if diversity is
established at the commencement and removal of the suit, it will not be destroyed by
subsequent changes in the citizenship of the extant parties.” Jd. As such, this
evidence has no bearing on the question of diversity jurisdiction.

Plaintiff also points to several other pieces of evidence: First, nine days before
Defendants removed this action, Williams submitted a change of address, requesting
that his address be changed to Gibson’s home in Louisiana. (Doc. 101 at p. 2).
However, as the Magistrate Judge pointed out, this was only to ensure that his mail
would be checked while he was at sea. (Doc. 99 at p. 11). Second, Williams was unable
to name the owner or any current resident of the house he was to return to in Georgia.
(Doc. 101 at p. 3). Third, although Williams testified that he intended to move to
Mississppi or remain in Georgia to attend police training, such intent never turned
into actual employment. (Doc. 101 at p. 4). Finally, Williams married Gibson, a
Louisiana resident, the day after the hearing on the Motion to Remand and currently
lives with her. (/d.).

Even taking these facts as true, the Court concludes that they are insufficient
to overcome the multitude of other evidence which supports that Wiliams moved
from Louisiana before suit was filed in state court and did not intend to return to
Louisiana until after this action was removed. As the Magistrate Judge recounted
this evidence in great detail in the recommendation, it is unnecessary for the Court

to reiterate it here. (Doc. 99 at pp. 4-5).
Ill. CONCLUSION

Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts the findings of fact, conclusions of law, and

recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation, (Doc. 99), is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Plaintiffs Motion to Remand (Doc. 77)

is DENIED.

.. _ 2yt
Baton Rouge, Louisiana, this day of June, 2019.

ba S4—

JUDGE BRIAN 4. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
